In a proceeding to validate petitions designating appellants as candidates in the Democratic Party primary election to be held on April 6, 1976 for the party positions of delegates and alternate delegates, 4th Congressional District, to the Democratic national convention, the appeal is from a judgment of the Supreme Court, Nassau County, dated March 17, 1976, which declared the petitions invalid and dismissed the proceeding. Judgment affirmed (see Matter of Sciarra v Donnelly, 34 NY2d 970; cf. Matter of Clune v Hayduk, 34 NY2d 965). The stipulation referred to by us in the case of Matter of Honig v Board of Elections of Nassau County (51 AD2d 1050) is applicable herein. Permission is hereby granted for the taking of an appeal to the Court of Appeals. Margett, Acting P. J., Damiani, Rabin, Shapiro and Titone, JJ., concur.